Dissenting Opinion.
. In the course of the argument, it was alleged and seemed to be admitted, though it does not appear by the case presented, that the verdict was upon the second note only. I therefore assume this fact and proceed to inquire, whether this verdict is sustained by the law and the evidence. Two questions are presented.
First, Were the indorsements in the hand writing of the defendant or made by his authority and direction ?
Second, If they were not, is the .defendant legally liable on account of the agreement made and signed by him in Aug. 1838.
*107Upon the first of'these questions, it would seem from the case, that the verdict was against the weight of evidence. Yet in a case of this kind, presenting a question of fact, which is among the most difficult to decide, I should not be disposed to disturb the verdict. The jury had the witnesses before them and had an opportunity of judging with much greater certainty than we can, what effect should be allowed to the opinions expressed by them. It is not the number of witnesses that give weight to opinions on a question like this. It is the intelligence, and opportunity which they may have to form a correct opinion, on the subject of the hand writing. Of this the jury were certainly the best judges and this court cannot say, that they did wrong in giving less weight to the opinions of the defendant’s eight witnesses, than to that expressed by one or two witnesses on tho part of the plaintiff. The latter may have exhibited in their examination a better and safer judgment, offered sounder and better reasons, and been better acquainted with the defendant’s signature, than the former. I am not therefore, prepared to say, that the jury did wrong. But it is clear that the evidence in support of the genuineness of defendant’s signature upon the first note was stronger than upon the second, it may therefore be asked with propriety, how it happened that the jury rendered a verdict against the defendant on the second note and not on the first. This can easily be answered by what fell from counsel in the argument, that upon the trial the judge instructed the jury, that the evidence did not prove a notice of demand and non-payment. If this be so, we have not the means of ascertaining, from the imperfect state of the case presented, whether the court were right or wrong, in this particular, for none of the evidence on that point is presented. The omission therefore, to find against the defendant on the first note, involves no inconsistency on the part of the jury.
But if in truth the defendant had not indorsed this note for three hundred and eighty-five dollars and sixteen cents, I am nevertheless of opinion, that the defendant was liable for it by virtue of his agreement dated in 1838. When that agreement was signed, the plaintiff was the holder of these notes and the defendant was advised of that fact by the communication received from the drawer’s inclosing this agreement for his signature. *108The law will therefore presume, so far as the rights of third persons are concerned, that he knew, (for he ought to have known,) whether he had or had not indorsed these notes. If he had not, it was his duty so to have advised the holder as soon as he found he had in his possession notes purporting to be indorsed by him. Had he done so, the plaintiff might and would at once have proceeded against the defendant and extended to him no forbearance and thereby may have secured his money. But by signing this agreement the defendant acknowledged his liability, in other words, that he had indorsed the notes and left the plaintiff under the full conviction, that his money was safe. He cannot now turn round and set up a defence of which he should have notified the plaintiff. He is estopped by his own act, for it may have been the means of plaintiff’s losing his claim against the drawers, and for this the responsibility should rest on defendant. The rule, that where one of two innocent persons must sustain a loss, it should fall upon him who has occasioned it, is applicable to this case.
I think the rule for a new trial should be discharged.
Elmer, J. did not hear the argument.
Whitehead, J. had been of counsel in the cause, and gave no opinion.

New trial granted.